DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/6/2021 has been entered.	

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed12/6/2021. Claims 6 and 10 are amended. Claims 6-13 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 12/6/2021, with respect to claims 6-13 have been fully considered and are not persuasive. The amendments do not overcome the 35 U.S.C. § 101 rejection, please see 35 U.S.C. § 101 rejection below.
In regards to Applicant’s argument that “the claimed invention is also patentable under 35 U.S.C. §101. Indeed, the claimed invention is directed to a non-conventional method of delivery of goods to a locked storage container using a token. Conventional methods of delivery include a delivery agent receiving delivery details, the delivery agent delivering the package to the address of the buyers home, and leaving the item at the home. As such, the claimed invention provides an non-conventional method of providing a token at the time of purchase of the product and such token is then communicated by the seller server to a third party server which then can remotely unlock a locked storage container at the users house so when delivery happens at the buyers home, the buyer then will leave the package at the locked storage container. The system of the present application details how this occurs using a token. This is not an abstract idea that is simply implemented on a computer”, (see Remarks, pg. 5).
Examiner respectfully disagrees, such that each claim should be judged on its own merit. Meanwhile the Applicant’s claims show a method of managing interactions between people as the claims require “receiving from customer a request for authentication, generating token that identifies customer and registers customer with the transaction, delivering token to customer’s mobile device, receiving data from token from server, determining a locker associated with token and sending signal to locker to 

Response to Prior Art Arguments
Applicant's prior art arguments filed 12/6/2021 are moot in light of the newly cited Mackler.

	
	
Claim Objections

Claim 1 is objected to because of the following informalities: “authenticating said customer in response to the request.” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue, as there shouldn’t be a period, rather a comma, and should read -- authenticating said customer in response to the request, --. For remainder of the action the word will be reviewed as “authenticating said customer in response to the request,”.
Claim 1 is objected to because of the following informalities: “(e) generating a token that uniquely identifies” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- generating a token that uniquely identifies --. For remainder of the action the word will be reviewed as “generating a token that uniquely identifies”.
Claim 1 is objected to because of the following informalities: “determining […] storage container associated the token” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read -- determining […] storage container associated with the token --. For remainder of the action the word will be reviewed as “determining […] storage container associated with the token”.
Claim 10 is objected to because of the following informalities: “10,  (Currently Amended) A system for the […]” is not clear with its intent due to interpretation, the comma following “10” should be replaced with a period “.”. Examiner suggests that this is a grammatical issue and should read – 10.  (Currently Amended) A system for the […] --. For remainder of the action the word will be reviewed as “10.  (Currently Amended) A system for the […]”.
Claim 10 is objected to because of the following informalities: “(e) generating a token that uniquely identifies […]” is not clear with its intent due to interpretation. Examiner suggests that this is a grammatical issue and should read –  generating a token that uniquely identifies […] --. For remainder of the action the word will be reviewed as “ generating a token that uniquely identifies […]”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claims 6 and 10, the claim recites the limitation "the seller server" in receiving/determining limitations.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the seller server” will be interpreted as “a seller server”.
In regards to Claims 6 and 10, the claim recites the limitation "the delivery" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the delivery” will be interpreted as “a delivery”.
In regards to Claims 9 and 13, the claim recites the limitation "the server". There is insufficient antecedent basis for this limitation in the claim. Examiner Notes, for claim 13, the independent claim states a “server processor” which is different from just “server” in claim 13. For examination purposes, “the server” will be interpreted as “a server”.
Claims 7-9 and 11-13 depend from claims 6 and 10 respectively, discussed above and do not cure its deficiencies.	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivery of a package to a storage container.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “A method for the delivery of at least one item to at least one locked storage container of a plurality of locked storage containers, each locked storage container being associated with a corresponding customer, […], the method comprising: receiving from a customer, [...], a request for authentication [...], authenticating said customer in response to the request,  generating [...] that uniquely identifies said customer and registers the customer with a transaction of purchasing and delivering the at least one item to the at least one locked storage container, and delivering [...] to [...] said customer, wherein [...] enables said customer to transact said delivery of said at least one item to said at least one locked storage container, receiving data from the [...], determining the at least one locked storage container associated with the [...] data received from the [...], and sending a [...] to the at least one locked storage container to unlock the at least one locked storage container for delivery of the at least one item to the at least one locked storage container” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (processor, medium, mobile device, mobile application, token, seller server, signal of claim 6; server processor, mobile device, mobile application, token, seller server, signal of claim 10) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 6-13 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (processor, medium, mobile device, mobile application, token, seller server, signal of claim 6; server processor, mobile device, mobile application, token, seller server, signal of claim 10).  The processor, medium, mobile device, mobile application, token, seller server, signal, and server processor in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (processor, medium, mobile device, mobile application, token, seller server, signal, and server processor) is no more than mere instructions to apply the exception using generic computer elements and functionality.  Additionally, the locked storage container in the claims serves as field of use, as it links the abstract idea to shipping using storage lockers. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Additionally, the locked storage container in the claims serves as field of use, as it links the abstract idea to shipping using storage lockers. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 7-9 and 11-13 are also directed to same grouping of methods of organizing human activity.  The additional elements of the mobile device along with options presented in claim 7 and 11 of what can be used as mobile device such as [mobile phone, tablet, personal digital assistant or a laptop “claims 7 and 11”, server “claims 9 and 13”, token along with what may be used as a toke such as barcode, quick response code and near field communication code presented in “claims 8 and 12”, amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 6-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller et al (US Patent Application Publication No. 20040254802 - hereinafter Miller) in view of Rellas et al (US Patent Application Publication No. 20140201001 - hereinafter Rellas) in view of Mackler et al (US Patent Application Publication No. 20150356664 - hereinafter Mackler).
Re. claim 6, Miller teaches:
A method for the delivery of at least one item to at least one locked storage container of a plurality of locked storage containers, each locked storage container being associated with a corresponding customer, wherein said delivery is associated with a processor implemented system programmed in a non-transitory processor-readable medium, the method comprising: [Miller; Abstract, ¶18, ¶37 and ¶52].
generating a token that uniquely identifies said customer and registers the customer with a transaction of purchasing and delivering the at least one item to the at least one locked storage container, and [Miller; Abstract states a code generated for purchase and delivery of the item to a locker such as “a one-time collection code is generated for each delivery and communicated to the customer, who enters it together with his identifier when collecting the delivered item. Alternatively the customer enters the recipient's identifier into a lockerbank together with a package, and the lockerbank communicates the identifier automatically to the delivery organisation to initiate collection and delivery of the package. The system offers increased convenience for customers ordering goods or services over the telephone or internet”. ¶20-¶21 states delivery/ collections of goods to/from secure lockers based on purchases received online/phone such. ¶11 then states logistics company using  the code to deliver the package such as “logistics company or delivery organisation delivering the package can then enter the Delivery Code when they arrive at the facility to place the goods inside a locker”,  and ¶45 shows generation of a one time code to be used to gain access to a locker compartment].  
delivering the token to the mobile device of said customer, wherein said token enables said customer to transact said delivery of said at least one item to said at least one locked storage container, [Miller; Abstract, ¶45 and ¶47 shows communicating the one time code to the customer whether it’s telephone number or email. ¶47 shows customer using the code and their identifier to collect the delivered item].
Miller doesn’t teach, Rellas teaches:
receiving from a customer, via a mobile device, a request for authentication via a mobile application, [Rellas; ¶136 shows user logging in such as “the user can log-in to the user application and begin making purchases. On future occasions, the user may only need to enter his log-in information (e.g., email and password) to begin using the system”].
authenticating said customer in response to the request,  [Rellas; ¶105 further demonstrates authenticating the user for their purchase such as “host stores any payment information entered by the user. In step 5506, the driver brings the purchased products to the user and authenticates the user and characterizes, verifies, and authenticates the user's identification (ID) card or other form of identification”. Further ¶136 shows authentication in response to the request as it states that after the user has registered for future occasions, the user enters their log-in credentials such as user name and password, and then user is authenticated as it additionally shows in ¶137 that if user inputs wrong credentials an alert pops up such as “a user application on a mobile device for some implementations of the system in which the user is prompted to enter his log-in information. To log-in, a user is prompted to enter his email in the “Email” field 902, and his password in the “Password” field 904. The user can then press the “Login” button 906 to log-in. If the user enters an incorrect email or password, or incorrect email and password combination”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Rellas in the system of Miller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Miller doesn’t teach, Mackler teaches:
receiving data from the token from the seller server, [Mackler; ¶5-¶6 shows QR code (token) generated for the customer’s order. Then ¶9 shows receiving order identification received from scanning code (QR code), as the scanner scans the QR code such as “An order identification reader associated with the system computer scans the corresponding QR code or other order identifier, reading such order identification. This order identification reading is indicative of a request to retrieve the order”.]
-2-Application No. 15/626,896determining the at least one locked storage container associated with the token data received from the seller server, and [Mackler; ¶13 shows determining a storage location for the order such as “software receives an order via the network and the order is indicative of at least one concession item and a first time indicative of when a user submitting the order would like to pick up the order. The software determines a storage location for the order and transmits data for display to a fulfillment device”].
sending a signal to the at least one locked storage container to unlock the at least one locked storage container for delivery of the at least one item to the at least one locked storage container.  [Mackler; ¶14 and ¶20, specifically ¶14 shows communication to open the locker, such as “storage location may be a locker where upon receiving the order identification, the software unlocks the locker such that the user can retrieve the order from the locker”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Mackler in the system of Miller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it “increases efficiency in the provision and distribution of concessions and reduces the wait time for consumers”, [Mackler; ¶3].

Re. claim 7, Miller in view of Rellas in view of Mackler teaches method of claim 6.
Miller doesn’t teach, Rellas teaches:
wherein said mobile device is a mobile phone, a tablet, a personal digital assistant (PDS), or a laptop  [Rellas; shows customer mobile device can be a mobile phone, tablet, laptop in ¶37]. The motivation to combine Miller in view of Rellas in view of Mackler is discussed in claim 6 above and incorporated herein.

Re. claim 8, Miller in view of Rellas in view of Mackler teaches method of claim 6.
Miller doesn’t teach, Mackler teaches:
wherein the token comprises a barcode, quick response (QR) code, and/or a near field communication (NFC) code. [Mackler; ¶11 shows the order identification can be “order identification may be a QR code, a barcode, a text code, Near Field Communication, Bluetooth”. Further, ¶62 shows customer uses one of the following to obtain their items “the appropriate reader can be a component of each individual locker such that the user can go directly to the assigned locker and retrieve the order using Near Field Communication, Bluetooth, a personal code, QR code, barcode”]. The motivation to combine Miller in view of Rellas in view of Mackler is discussed in claim 6 above and incorporated herein.

Re. claim 9, Rellas in view of Miller in view of Carpenter teaches method of claim 6.
Miller doesn’t teach, Rellas teaches:
wherein authentication of said customer is based on a prior registration on the server of customer data.  [Rellas; ¶136 shows user logging in after registration]. The motivation to combine Miller in view of Rellas in view of Mackler is discussed in claim 6 above and incorporated herein.

Re. claim 10,
System of claim 10 substantially mirrors the method of claim 6, and Miller further teaches servers as shown in ¶37 and ¶52.

Re. claim 11,
System of claim 11 substantially mirrors the method of claim 7.

Re. claim 12,
System of claim 12 substantially mirrors the method of claim 8.

Re. claim 13,
System of claim 13 substantially mirrors the method of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628